Exhibit 10.1
EMPLOYMENT AGREEMENT
     THIS EMPLOYMENT AGREEMENT (“Agreement”) is made and entered into as of
September 7, 2011, by and among Dollar Financial Group, Inc., a New York
corporation (together with its successors and assigns, “DFG”), DFC Global Corp.,
a Delaware corporation (together with its successors and assigns, “DFC,” and
together with DFG, the “Company”) and Jeffrey A. Weiss (the “Executive”) (the
Company and the Executive, each a “Party” and collectively, the “Parties”).
     WHEREAS, the Company and the Executive are parties to a certain amended
employment agreement dated as of October 30, 2009 (the “Prior Agreement”); and
     WHEREAS, the Company desires to continue to employ the Executive, and the
Executive desires to accept employment by the Company upon the terms and
conditions hereinafter set forth.
     NOW, THEREFORE, in consideration of the premises and the mutual covenants
hereinafter set forth, and intending to be legally bound hereby, the parties
hereby agree as follows:
     1. Representations and Warranties. The Executive represents and warrants to
the Company that the Executive is not bound by any restrictive covenants with
any entity other than the Company or its affiliates which would in any way
prevent the Executive’s acceptance of continued employment hereunder. Both DFG
and DFC each represent and warrant to the Executive that (a) the execution,
delivery and performance of this Agreement by it has been fully and validly
authorized by all necessary corporate action, (b) the officer signing this
Agreement on its behalf is duly authorized to do so, (c) the execution, delivery
and performance of this Agreement does not violate any applicable law,
regulation, order, judgment or decree or any agreement, plan or corporate
governance document to which it is a party or by which it is bound and (d) upon
execution and delivery of this Agreement by the Parties, it shall be a valid and
binding obligation of DFG or DFC, as the case may be, enforceable against it in
accordance with its terms, except to the extent that enforceability may be
limited by applicable bankruptcy, insolvency or similar laws affecting the
enforcement of creditors’ rights generally.
     2. Term of Employment. The Company will continue to employ the Executive
and the Executive accepts continued employment by the Company on the terms and
conditions herein contained for a period (the “Employment Period”) provided in
Section 5.
     3. Duties and Functions.
          (a) During the Employment Period, the Executive shall be employed as
Chief Executive Officer of both DFG and DFC. The Executive will report solely
and directly to the Boards of Directors of DFG and DFC, respectively. The
Company will use its commercially reasonable efforts, subject to stockholder
vote, to nominate the Executive to the boards of directors of both DFG and DFC
(each, as applicable, the “Board”) for so long as he is employed by DFG and DFC
in the capacity of Chief Executive Officer.

 



--------------------------------------------------------------------------------



 



          (b) During the Employment Period, the Executive shall have all
authorities, duties and responsibilities customarily exercised by an individual
serving as Chief Executive Officer of DFG and/or DFC in a corporation the size
and nature of the Company and shall be assigned no duties or responsibilities
that are materially inconsistent with, or that materially impair his ability to
discharge, the foregoing duties and responsibilities.
          (c) During the Employment Period, the Executive will devote
substantially all of his time and efforts to the business of the Company and
will not engage in consulting work or any trade or business for his own account,
or for or on behalf of any other person, firm or corporation, that competes,
conflicts or interferes with the performance of his duties hereunder. The
Executive may continue to serve as a director of Cloverdale Press Inc., serve as
a director of other for-profit corporations with the consent of the Board (which
consent shall not be unreasonably withheld), engage in educational, charitable
and/or civic activities, including service as a board member or an advisor,
engage in public speaking and manage his family and personal affairs, including
any investments, provided that any such activities do not conflict or compete
with the Company’s business activities and so long as such activities do not
interfere with the Executive’s responsibilities under this Agreement.
     4. Compensation.
          (a) Base Salary. As compensation for his services hereunder, during
the Term, the Company agrees to pay the Executive a base salary at the rate of
One Million Dollars ($1,000,000) per annum (the “Base Salary”), effective as of
July 1, 2011, payable ratably in accordance with the Company’s normal payroll
schedule, but in no event less frequently than semi-monthly; provided that, to
effect such Base Salary retroactive to July 1, 2011 with respect to already
completed pay periods, the Company will pay the Executive the difference between
the actual salary already received by him since July 1, 2011 and the Base
Salary, such difference to be paid in a single cash lump sum as soon as
administratively practicable following the date hereof, but in no event later
than September 30, 2011. The Company may withhold from any amounts payable under
this Agreement such federal, state or local taxes as shall be required to be
withheld pursuant to any applicable law or regulation. Base Salary shall not be
reduced at any time without the express prior written consent of the Executive.
          (b) Annual Bonus. For each full or partial year during the Term, the
Executive will be eligible to receive an annual cash bonus award (the “Annual
Bonus”) with a target bonus of 125% of the Executive’s Base Salary (as defined
herein) in effect at the time such award is determined (the “Target Bonus”)
(with “Base Salary” for fiscal year 2012 deemed to be no less than $1,000,000),
but not to exceed 250% of the Executive’s Base Salary, with such leverage curve
and metrics determined by the Human Resources and Compensation Committee of the
Board of Directors of DFC (the “Compensation Committee”) in consultation with
the Executive. Said bonus is not guaranteed and is contingent upon the Executive
and the Company achieving the corporate goals as set by the Board of DFC or the
Compensation Committee, with any such goals at the corporate level being no less
favorable to the Executive than those set for other senior executives of the
Company. The Annual Bonus will be confirmed by the Board of DFC or Compensation
Committee and, to the extent an Annual Bonus is awarded, unless the

-2-



--------------------------------------------------------------------------------



 



Executive elects to defer all or a portion of such bonus in manner which does
not impose any additional taxes, interest or penalties on the Executive pursuant
to Section 409A of the Internal Revenue Code of 1986, as amended from time to
time, and its implementing regulations and guidance (“Section 409A”), it shall
be paid to the Executive in cash subsequent to the conclusion of the Company’s
annual audit, with a target payment date of seventy five (75) days following the
close of the relevant fiscal year of the Company but, in any event, any such
bonus will be paid for a given fiscal year within one hundred and twenty
(120) days of the closing of the fiscal year. The Target Bonus and the maximum
bonus opportunity as a percentage of Base Salary shall not be reduced at any
time without the express prior written consent of the Executive.
          (c) Other Expenses. In addition to the compensation provided for
above, during the Term, the Company agrees to pay or to reimburse the Executive
during his employment for all reasonable, ordinary and necessary, properly
vouchered, business or entertainment expenses incurred in the performance of his
services hereunder in accordance with Company policy in effect from time to
time. The Executive shall be entitled to the same class of travel as is
consistent with the Company’s policy and practice as of the date of this
Agreement.
          (d) Vacation. During the Term, the Executive will be allowed five
(5) weeks of paid vacation during each calendar year. To the extent that the
Executive is unable to use his accrued vacation leave in a given calendar year,
he shall be permitted to carry over his paid vacation leave and use it in
subsequent years, and shall not forfeit his accrued vacation leave.
          (e) Car Lease/Allowance. During the Term, the Executive will be
entitled to a car allowance equal to the rate in effect on the date of this
Agreement.
          (f) Employee Benefits. In addition to his compensation provided by the
foregoing, during the Term, the Executive will be entitled to the health,
welfare and tax-qualified retirement benefits available generally to Company
senior executives and employees pursuant to the plans, policies, programs or
arrangements of DFG, DFC or any of their affiliates on a basis no less favorable
to the Executive than provided to any other senior executive of the Company,
including, by way of illustration, personal leave, paid holidays, sick leave,
profit-sharing, 401(k) plan, other tax-qualified retirement, disability, dental,
vision, group sickness, accident, or health insurance programs of the Company or
any affiliate which may now or, if not terminated, shall hereafter be in effect,
or in any other or additional such programs which may be established by the
Company or any affiliate, as and to the extent any such programs are or may from
time to time be in effect, as determined by the Company and the terms hereof,
subject to the applicable terms and conditions of the benefit plans in effect at
that time. Except to the extent otherwise provided in other clauses of this
Section 4, nothing herein shall affect the Company’s ability to modify, alter,
terminate or otherwise change any benefit plan it has in effect at any given
time, to the extent permitted by law. Notwithstanding anything herein to the
contrary or otherwise, except to the extent any expense, reimbursement or
in-kind benefit provided pursuant to Sections 4(c) and 4(e) and this Section
4(f) does not constitute a “deferral of compensation” within the meaning of
Section 409A (A) the amount of expenses eligible for reimbursement or in-kind
benefits provided to the Executive during any calendar year will not affect the
amount of expenses eligible for reimbursement or in-kind benefits provided to
the Executive in any other

-3-



--------------------------------------------------------------------------------



 



calendar year, (B) the reimbursements for expenses for which the Executive is
entitled to be reimbursed shall be made on or before the last day of the
calendar year following the calendar year in which the applicable expense is
incurred and (C) the right to payment or reimbursement or in-kind benefits
hereunder may not be liquidated or exchanged for any other benefit.
          (g) Equity Awards. If the value of any restricted shares (including
restricted shares granted on or about November 1, 2008 and November 1, 2009
pursuant to the Prior Agreement) become taxable to the Executive before such
restricted shares would otherwise become vested (not including taxation in the
event of an election under section 83(b) of the Code), a number of then unvested
restricted shares reasonably determined by the Company to be necessary to
satisfy any applicable wage and income taxes payable by the Executive with
respect to all such unvested restricted shares shall become vested upon the date
any such tax is required to paid or withheld by or from the Executive. Upon a
Change in Control (as defined in Section 5(a) below), all the Executive’s Equity
Awards (as defined in Section 5(c) below) shall vest immediately prior to and
contingent on the consummation of such event.
          (h) Capstone Award; Incremental Capstone.
               (i) Capstone Award.
                    (A) In recognition of the Executive’s service on the Board
of Directors of DFC, including his service as Chairman of the Board, and in
recognition of the Executive’s prior and future service to the Company, on the
earliest to occur, if any, of: (1) the date that the Executive’s employment is
terminated by reason of Retirement or Delayed Retirement (each as defined
below); (2) the date that the Executive’s employment is terminated by the
Company without Cause (as defined below) or by the Executive’s resignation with
Good Reason (as defined below); (3) the date that the Executive’s employment
terminates by reason of his Disability; or (4) the date that a change in control
occurs during the Employment Period (each a “Capstone Award Vesting Date”), the
Executive will be entitled to receive a Capstone Award. For purposes of this
Agreement, the “Capstone Award” is a lump-sum payment which is the actuarial
equivalent (determined in accordance with Section 4(h)(iv)) of an annual benefit
of $300,000 payable to the Executive in equal monthly installments during his
lifetime commencing on the Capstone Award Payment Date (as defined below), with
a $150,000 per year survivor benefit payable on his subsequent death to the
Executive’s Surviving Spouse (as defined below) for her lifetime.
                    (B) If the Executive dies prior to a Capstone Award Vesting
Date and the Executive then is and has remained married to his current spouse
(determined as of the date of this Agreement) through his date of death (his
“Surviving Spouse”), the Capstone Award shall not be paid and such Surviving
Spouse will be entitled to receive a Survivor Benefit. For purposes of this
Agreement, the “Survivor Benefit” is a lump-sum payment that is the actuarial
equivalent (determined in accordance with Section 4(h)(v)) of an annual benefit
of $150,000 payable to the Surviving Spouse in equal monthly installments for
her lifetime commencing on the first business day of the calendar month
following the Executive’s death.

-4-



--------------------------------------------------------------------------------



 



                    (C) The Capstone Award shall be paid on the first business
day of the calendar month that follows the applicable Capstone Award Vesting
Date (the “Capstone Award Payment Date”). If the Executive dies after any
Capstone Award Vesting Date and before the Capstone Award Payment Date, the
Capstone Award shall be paid to his Surviving Spouse on the Capstone Award
Payment Date (or to her estate if she dies before the Capstone Award Payment
Date).
                    (D) Notwithstanding anything herein to the contrary, if the
Executive terminates his employment without Good Reason or the Company
terminates the Executive for Cause (and, in either case, such termination occurs
prior to a change in control, and is not a termination by reason of Retirement
or Delayed Retirement), neither the Executive nor his Surviving Spouse shall be
entitled to any Capstone Award or Survivor Benefit under this Section 4(h)(i).
Upon any Capstone Award Vesting Date or the Executive’s prior death, the
Capstone Award or Survivor Benefit, as applicable, shall become non-forfeitable.
               (ii) Incremental Capstone.
                    (A) Upon the occurrence of an Incremental Capstone Vesting
Date (defined below), if any, Executive will be entitled to receive a lump-sum
payment which is the actuarial equivalent (determined in accordance with
Section 4(h)(iv)) of an annual benefit of $150,000 payable to Executive in equal
monthly installments during his lifetime commencing the first business day of
the calendar month that follows the applicable Incremental Capstone Vesting Date
(as defined below), with a $75,000 per year survivor benefit payable on his
subsequent death to the Surviving Spouse for her lifetime (the “Incremental
Capstone”).
                    (B) If Executive dies prior to an Incremental Capstone
Vesting Date and Executive then is and has remained married to his Surviving
Spouse through his death, the Incremental Capstone shall not be paid and such
Surviving Spouse will be entitled to receive a lump-sum payment that is the
actuarial equivalent of an annual benefit of $75,000 payable to her in equal
monthly installments for her lifetime commencing on the first business day of
the calendar month following the Executive’s death (the “Incremental Survivor
Benefit”).
                    (C) One Million Dollars ($1,000,000) of the actuarial
equivalent lump sum value of the Incremental Capstone (or if less, all of such
Incremental Capstone) shall be paid on the first anniversary of the applicable
Incremental Capstone Vesting Date (or the first business day thereafter). The
actuarial equivalent lump sum value of the Incremental Capstone that exceeds
$1,000,000, if any, shall be paid on the first business day of the calendar
month that follows the applicable Incremental Capstone Vesting Date. If the
Executive dies after any Incremental Capstone Vesting Date and before the
Incremental Capstone is fully paid, the Incremental Capstone (or remaining
portion thereof) shall be paid to his Surviving Spouse within 30 days of the
Executive’s death (or to her estate if she dies before such payment date).
                    (D) The Incremental Capstone Vesting Date means the earliest
to occur, if any, of: (1) the date that the Executive’s employment terminates by
reason of

-5-



--------------------------------------------------------------------------------



 



Delayed Retirement (as defined below); (2) the date that Executive’s employment
is terminated by the Company without Cause or by Executive’s resignation with
Good Reason; (3) the date that the Executive’s employment terminates by reason
of his Disability; or (4) the date that a change in control occurs during the
Employment Period.
                    (E) Notwithstanding anything herein to the contrary, if the
Executive terminates his employment without Good Reason or the Company
terminates the Executive for Cause (and, in either case, such termination occurs
prior to a change in control, and is not a termination by reason of Delayed
Retirement), neither the Executive nor his Surviving Spouse shall be entitled to
any Incremental Capstone or Incremental Survivor Benefit under this
Section 4(h)(ii). Upon any Incremental Capstone Vesting Date or the Executive’s
prior death, the Incremental Capstone or Incremental Survivor Benefit, as
applicable, shall become non-forfeitable.
               (iii) If payment of the Capstone Award or Incremental Capstone
(or portion thereof) is subject to the requirements of Treas. Reg. §
1.409A-3(i)(2) (or any successor provision), the Capstone Award and applicable
portion of the Incremental Capstone shall be paid, with interest at LIBOR from
the date the Capstone Award and applicable portion of the Incremental Capstone
would have been paid without the application of this regulation to the actual
payment date, to the Executive (or his Surviving Spouse (or her estate, if
applicable) if the Executive dies after a Separation from Service) at the
earlier of the Executive’s death or the first business day of the seventh
calendar month following the calendar month in which the date of the Separation
From Service occurs. Any Survivor Benefit and Incremental Survivor Benefit shall
be paid to the Surviving Spouse on the first business day of the calendar month
following the Executive’s death, provided that if the Surviving Spouse dies
before the Survivor Benefit and Incremental Survivor Benefit is paid, such
benefits shall be paid to her estate.
               (iv) Actuarial equivalence for purposes of this Section 4(h) will
be determined in good faith by the Compensation Committee using (1) an interest
rate equal to the average annual yield on a 30-year U.S. Treasury security for
the month in which the lump-sum payment will be made, and (2) the mortality
table prescribed by the Secretary of the U.S. Treasury for the valuation of
lump-sum payment from qualified retirement plans. For purposes of this
Section 4(h), “change in control” shall mean a Change in Control as defined
below in Section 5(a), provided that such Change in Control constitutes a change
in the ownership or effective control of DFC or DFG (or both), or a change in
the ownership of a substantial portion of the assets of DFC or DFG, in each case
within the meaning of Treas. Reg. § 1.409A-3(i)(5).
          (i) Long-Term Incentive Plan.
               (i) Within 30 days after the date of this Agreement, the
Executive shall receive an award with respect to the Company’s fiscal year
ending June 30, 2012 and pursuant to the Company’s Long Term Incentive Plan
(“LTIP”) which shall have an annualized aggregate grant date value (as
determined by the Compensation Committee in its sole discretion, in accordance
with Generally Accepted Accounting Principles) of $6,000,000 (the “2012 Award”).
Of the 2012 Award, $3,000,000 shall constitute an award with respect to the

-6-



--------------------------------------------------------------------------------



 



Company’s fiscal year ending June 30, 2012 and the other $3,000,000 shall
constitute an award with respect to the Company’s fiscal year ending June 30,
2013. The 2012 Award shall consist of non-qualified stock options having a grant
date value of $2,400,000, restricted stock units having a grant date value of
$2,400,000, and $1,200,000 in cash, in each case as determined by the
Compensation Committee in its sole discretion and in accordance with Generally
Accepted Accounting Principles. Restricted stock units and non-qualified stock
options granted pursuant to the 2012 Award shall vest ratably on a quarterly
basis over a three-year period beginning October 1, 2011 (with the first
installment vesting December 31, 2011), subject to the Executive remaining
continuously employed with the Company through the applicable vesting dates.
Cash awards granted pursuant to the 2012 Award shall vest ratably on an annual
basis over a three-year period, with one-third of such award vesting on each of
June 30, 2012, June 30, 2013 and June 30, 2014, subject to the Executive
remaining continuously employed with the Company through the applicable vesting
date. Additionally, $720,000 of the cash award shall be subject to performance
conditions, of which $420,000 will be based on financial metrics to be
established by the Compensation Committee and $300,000 will be based on
non-financial metrics to be determined by the Compensation Committee in
consultation with the Executive.
               (ii) The Executive shall not be eligible to receive any
additional annual awards under the LTIP prior to the close of the fiscal year
ending June 30, 2013. After June 30, 2013, the Executive shall be eligible to
receive additional awards under the LTIP with respect to the fiscal year ending
June 30, 2014 and subsequent fiscal years, with such awards having an annualized
aggregate grant date value (as determined by the Compensation Committee in its
sole discretion, in accordance with Generally Accepted Accounting Principles) of
at least $3,000,000. Awards after June 30, 2013 shall consist of cash, stock
options, restricted stock units and/or any other equity award, or combination
thereof, and shall have vesting conditions, in each case as determined by the
Compensation Committee. The terms and conditions governing any award under the
LTIP shall be governed by the LTIP and the applicable award agreements and, with
respect to equity awards, shall be subject to the terms and conditions of DFC’s
2007 Equity Incentive Plan or any other applicable equity incentive plan
established by the Company.
          (j) Supplemental Incentive Bonus. In recognition of the Executive’s
prior and future service to the Company, and in consideration for the
Executive’s execution of this Agreement, the Executive shall be eligible to
receive a bonus (the “Supplemental Bonus”), payable in cash in accordance with
this Section 4(j), with a targeted aggregate value of $2,000,000. The Executive
shall be eligible to earn 50% of the Supplemental Bonus on December 31, 2013 and
50% of the Supplemental Bonus on December 31, 2014, subject to the achievement
of the performance goals described below and the Executive remaining
continuously employed with the Company through the applicable vesting date. The
amount of Supplemental Bonus payable to the Executive shall be determined as
follows: 25% of the amount of the Supplemental Bonus payable shall be based on
the satisfaction of non-financial objectives; and 75% of the amount of the
Supplemental Bonus payable shall be based on the achievement of cumulative
EBITDA targets, in each case determined by the Compensation Committee in
consultation with Executive and based on the period beginning July 1, 2011 and
ending on the applicable vesting date. The amount of Supplemental Bonus, if any,
earned by the Executive shall be paid to the Executive no later than two and
one-half months following the

-7-



--------------------------------------------------------------------------------



 



applicable vesting date. In the event of a merger, consolidation, acquisition,
other change in the Company’s corporate structure, change in accounting
principles or other event influencing the achievement or calculation of the
goals established pursuant to this Section 4(j), the Compensation Committee
shall make equitable adjustments to the applicable goals as it deems
appropriate.
          (k) Retirement Grant. In recognition of the Executive’s prior and
future service to the Company, and in consideration for the Executive’s
execution of this Agreement, on July 2, 2012 (the “Grant Date”), DFC shall grant
to the Executive, provided that he is employed by the Company on such date, an
award of restricted stock units (the “Retirement Grant”) subject to the terms
and conditions of DFC’s 2007 Equity Incentive Plan (the “Plan”) and the terms
and conditions set forth in the applicable award agreement. The number of shares
of DFC common stock subject to the Retirement Grant shall equal the quotient
resulting from (i) $4,200,000, divided by (ii) the Fair Market Value (as defined
in the Plan) of DFC common stock on the Grant Date, rounded down to the next
whole share. The Retirement Grant will vest in substantially equal monthly
installments on the last day of each month beginning July 31, 2012 and ending
December 31, 2014 provided that, except as otherwise provided in Section 5
hereof, the Executive is employed by the Company on such dates. Except as
otherwise provided in Section 5, the vested shares subject to the Retirement
Grant shall be delivered to the Executive on January 2, 2015 (but in no event
later than January 31, 2015). Notwithstanding anything herein to the contrary,
DFC shall not be required to make the Retirement Grant if and to the extent
that, at the time of such grant, DFC does not have sufficient shares of common
stock to do so under the Plan, or if and to the extent making such grant would,
alone or in connection with any other equity award, violate any limitation
imposed by the Plan with respect to the number of shares that may be awarded to
the Executive within any given fiscal year and/or with respect to the number of
shares subject to full value awards having time-based vesting period less than
three years; provided that DFC shall make the Retirement Grant under the Plan up
to the number of shares available, with the remaining portion of the value of
the Retirement Grant (that is, the excess of $4,200,000 over the aggregate Fair
Market Value of the shares awarded under the Plan) awarded to the Executive on
the Grant Date pursuant to a non-Plan deferred cash award having the same
vesting and payment terms described in this Section 4(k), which shall be deemed
to have been notionally invested in DFC common stock on the Grant Date.
          (l) Additional Benefits. In addition to his compensation provided by
the foregoing, during the Term, the Executive will also be entitled to:
(i) reimbursement up to an aggregate of $100,000 annually for his purchase of up
to $10,000,000 of term life insurance and/or disability insurance, following
delivery of proper documentation of those costs; (ii) reimbursement up to
$10,000 annually for reasonable tax and financial planning costs, following
delivery of proper documentation of those costs; (iii) reimbursement up to
$15,000 annually for reasonable out-of-pocket uninsured medical and dental
costs; (iv) club memberships at the rate currently in effect as of the date of
this Agreement; (v) a Company purchased or self-insured term life insurance
policy on the life of the Executive with a face amount equal to $4,200,000
insuring the period from the date of this Agreement to July 1, 2012, the
proceeds of which, if any, will be payable to the Executive’s named beneficiary;
provided, however, that except to the extent any such expense, reimbursement or
in-kind benefit does not constitute a “deferral of

-8-



--------------------------------------------------------------------------------



 



compensation” within the meaning of Section 409A (A) the amount of expenses
eligible for reimbursement or in-kind benefits provided to the Executive during
any calendar year will not affect the amount of expenses eligible for
reimbursement or in-kind benefits provided to the Executive in any other
calendar year, (B) the reimbursements for expenses for which the Executive is
entitled to be reimbursed shall be made on or before the last day of the
calendar year following the calendar year in which the applicable expense is
incurred and (C) the right to payment or reimbursement or in-kind benefits
hereunder may not be liquidated or exchanged for any other benefit.
          (m) The Executive will be subject to any clawback policy reasonably
developed by the Board or Compensation Committee that, upon the advice of
outside counsel, is necessary to comply with applicable law.
     5. Employment Period; Termination.
          (a) Commencement. The Executive’s employment pursuant to this
Agreement shall commence on the date of this Agreement and shall continue
thereafter until December 31, 2014 (the “Initial Term”), and shall thereafter
automatically renew for additional one year periods (each, a “Renewal Term”),
unless sooner terminated in accordance with this Agreement or written notice is
given by one party to the other at least One Hundred and Eighty (180) days prior
to the expiration of the Initial Term or any Renewal Term, as applicable. In the
event that either a definitive agreement is executed during the Term which would
upon the consummation of the closing thereunder result in a Change in Control
(as defined in this Section 5(a) of this Agreement) or a Change in Control
occurs during the Initial Term or a Renewal Term, this Agreement shall
automatically renew for an additional two year period (the “Change in Control
Term”) beginning on the date of the expiration of the Initial Term or Renewal
Term, as applicable. Following such a Change in Control Term, this Agreement
shall automatically renew for additional one year Renewal Terms, unless sooner
terminated in accordance with this Agreement or written notice is given by one
party to the other at least One Hundred and Eighty (180) days prior to the
expiration of the Change in Control Term or any Renewal Term, as applicable. The
Initial Term, any Renewal Term and any Change in Control Term are herein
collectively referred to as the “Term.”
For purposes of this Agreement, “Change in Control” shall mean, and be deemed to
have occurred upon: (i) a sale or transfer of substantially all of the assets of
either DFC or DFG in any transaction or series of related transactions (other
than sales in the ordinary course of business); (ii) any merger, consolidation
or reorganization to which either DFC or DFG is a party, except for an internal
reorganization or a merger, consolidation or reorganization in which the Company
is the surviving corporation and, after giving effect to such merger,
consolidation or reorganization, the holders of the Company’s outstanding Common
Stock (on a fully-diluted basis) immediately prior to the merger, consolidation
or reorganization will own, immediately following the merger, consolidation or
reorganization, capital stock holding a majority of the voting power of the
Company; (iii) any sale or series of sales of shares of the capital stock of DFC
by the holders thereof which results in any person or group of affiliated
persons owning capital stock holding twenty five percent (25%) or more of the
voting power of DFG at the time

-9-



--------------------------------------------------------------------------------



 



of such sale or series of sales; (iv) a circumstance where any individual, firm,
corporation, limited liability company, partnership, sole proprietorship, trust
or other legally cognizable entity (“Person”) other than an “Exempted Person”
(as defined below) who or which, alone or together with any affiliates or
associates of that person, becomes the Beneficial Owner (as defined in
Rule 13d-3 of the Securities Exchange Act of 1934, as amended from time to time)
of twenty-five percent (25%) or more of the voting securities of DFC (including
all securities or other interests in DFC having by their terms ordinary voting
power to elect members of the Board of Directors of DFC collectively “Voting
Securities”) except as a result of (y) any acquisition of DFC’s Voting
Securities by the Company, or (z) any acquisition of DFC’s Voting Securities
directly from the Company, as authorized by the Board; (v) any liquidation,
dissolution or winding up of either DFC or DFG; (vi) any circumstance by which
the persons who constitute DFC’s Board of Directors as of the date hereof cease
for any reason to constitute a majority of the directors of DFC, unless the
election or nomination for election of each director who is not a director on
the date hereof was approved by a vote of no less than a two-thirds (2/3) of the
directors then still in office who are directors on the date hereof or are new
directors approved by such vote; or (vii) DFC ceases to be a company whose
common stock is publicly traded on a major United States stock exchange such as
the NYSE or NASDAQ.
For purposes of this Agreement, an “Exempted Person” shall be defined as:
(i) the Executive or any group (as contemplated by Section 13(d)(3) of the
Securities Exchange Act of 1934) of which the Executive is a member; (ii) any
Person that controls (as defined in Rule 12b-2 of the Securities Exchange Act of
1934) the Company as of the date of this Agreement or any group of which any
such Person is a member; (iii) any corporation or other entity owned directly or
indirectly by the shareholders of the Company in substantially the same
proportions as their ownership of the Company’s Voting Securities; or (iv) any
employee benefit plan or related trust that is maintained or sponsored by the
Company or any of its subsidiaries, or any trustee or other fiduciary of the
Company or any Subsidiary.
          (b) Employment Period. The Employment Period under this Agreement
shall continue until the earlier of the expiration of the Term or the effective
date of the termination of the Executive’s employment pursuant to Section 5 of
this Agreement. For the avoidance of doubt, any termination by either DFG or DFC
of the Executive’s employment shall be deemed to be a termination of the
Executive’s employment by the Company for purposes of this Agreement. For
purposes of determining under Section 409A whether there has been a “separation
from service” with the meaning of Treasury Regulation Section 1.409A-1(h) (or
any successor regulation), the Executive shall be deemed to have incurred a
separation from service if his employment has been terminated in accordance with
Sections 5(c) through Section 5(j) hereof and he is performing less than 50% of
the average level of bona fide services he was performing for the Company in the
immediately preceding 36-month period (“Separation From Service”).
          (c) Termination By Executive Without Good Reason. Notwithstanding the
provisions of Sections 5(a) and (b) above, the Executive may terminate the
employment relationship at any time for any reason by giving the Company written
notice at least thirty (30) days prior to the effective date of termination and
such termination shall not be deemed to be a

-10-



--------------------------------------------------------------------------------



 



breach by the Executive of this Agreement. Such termination shall constitute the
Executive’s resignation from the Boards. The Company, at its election, may
(i) require the Executive to continue to perform his duties hereunder for the
full thirty (30) day notice period, or (ii) terminate the Executive’s employment
at any time during such thirty (30) day notice period, provided that any such
termination shall not be deemed to be a termination of the Executive’s
employment by the Company without Cause. Upon such termination, the Executive
shall be entitled to: (i) any Base Salary earned through the effective date of
termination that remains unpaid and any accrued but unpaid vacation time, with
any such amounts paid on the first regularly scheduled payroll date following
the effective date of termination; (ii) any Annual Bonus payable pursuant to
Section 4(b) with respect to any fiscal year which ended prior to the effective
date of the Executive’s termination of employment, which remains unpaid, with
such amount paid in the first regularly scheduled payroll date following the
effective date of termination or, if later, at the same time the bonus would
have been payable to the Executive under Section 4(b) hereof; (iii) any
reimbursement or payment due to the Executive on or prior to the date of such
termination which remains unpaid to the Executive pursuant to the terms of
Sections 4(c), 4(e), 4(f) and/or 4(i), with any such payment being made promptly
following the effective date of termination but in no event later than the date
set forth in Section 4(f) or Section 4(l), as applicable; (iv) any right,
payment or benefit that accrued or became due to the Executive prior to the date
of such termination which remains unpaid to the Executive under Section 4(h)
(Capstone Award), if any, Section 4(i) (the 2012 Award), if any, Section 4(j)
(Supplemental Bonus), if any, Section 4(k) (Retirement Grant), if any, and in
each case payable at the time specified in such awards; (v) any rights or
payments pursuant to any other applicable plans, programs, policies or
arrangements of the Company or any affiliate in which the Executive participated
as of the effective date of termination, including, without limitation, any
plans or agreements relating to the vested portion of any stock options,
restricted stock or similar equity interests awarded to the Executive prior to
the date of such termination, or the vested portion of any equity awards granted
to the Executive prior to the date of such termination in connection with any
long-term incentive program, excluding the Retirement Grant, the 2012 Award and
LTI Awards (as defined in and granted pursuant to the Prior Agreement), in which
he has participated while employed by DFG, DFC or any of their affiliates (the
“Equity Awards”); and (vi) any right, payment or benefit due or that becomes
payable under Section 5(k) (Section 280G of the Code), Section 19
(Indemnification) or Section 20 (Attorneys’ Fees and Expenses) (clauses
(i) through (vi), collectively “Accrued and Other Obligations”). In addition,
any Equity Award, 2012 Award and LTI Award which is vested as of the effective
date of termination shall not be forfeited and, if applicable, shall remain
exercisable pursuant to their existing terms and conditions. For the avoidance
of doubt, Equity Awards do not include the Retirement Grant, the 2012 Award and
LTI Awards (as defined in and granted pursuant to the Prior Agreement).
          (d) Termination By Company For Cause. The Company may immediately
terminate the Executive’s employment hereunder for “Cause.” Such termination
shall constitute the Executive’s resignation from the Boards. If the Executive’s
employment is terminated for “Cause,” the Executive will not be entitled to and
shall not receive any compensation or benefits of any type following the
effective date of termination other than the Accrued and Other Obligations;
provided, however, that any outstanding Equity Award, LTI Award and 2012 Award
held by the Executive as of the effective date of any such termination, will
immediately

-11-



--------------------------------------------------------------------------------



 



be forfeited. As used in this Agreement, the term “Cause” shall mean (i) the
Executive’s willful and continued failure to substantially perform his material
duties for the Company (other than on account of vacation, personal time off,
approved leave of absence and/or Disability or after receipt by the Executive of
a notice that his employment is being terminated without Cause by the Company or
after Executive gives notice to the Company that he has grounds to resign for
Good Reason); (ii) the Executive is convicted of, or enters a plea of guilty or
nolo contendere to, (A) a felony (other than a minor traffic violation) or (B) a
crime involving moral turpitude; or (iii) in carrying out his duties under the
Agreement, the Executive engages in (x) willful gross neglect causing material
harm to the Company or its business or (y) willful and material misconduct
relating to the business of the Company. For purposes of this “Cause”
definition, no act or omission by the Executive shall be deemed to be “willful”
if the Executive had a good faith belief that such act or omission was in, or
not opposed to, the best interests of the Company or its affiliates. Anything
herein to the contrary notwithstanding, the Executive shall not be terminated
for “Cause,” within the meaning of clauses (i) and (iii) of this Section, unless
written notice stating the basis for the termination is provided to the
Executive and, if such neglect or conduct is reasonably curable, he is given no
less than 20 days to cure the neglect or conduct that is the basis of such claim
and, if he fails to cure such neglect or conduct or such neglect or conduct is
not reasonably curable, the Executive has an opportunity to be heard before the
full Board of DFC (represented by counsel) and, after such hearing, there is a
vote of a majority of the members of the Board (not counting the Executive) to
terminate Executive’s employment for Cause.
          (e) Termination By Company Without Cause. Upon thirty (30) days
written notice, the Company shall retain the right to terminate the Executive
without Cause. Such termination shall constitute the Executive’s resignation
from the Boards and termination of his employment with the Company on the 30th
day following the Executive’s receipt of such notice. Unless otherwise provided
by this Section, all compensation and benefits paid by the Company to the
Executive shall cease upon his last day of employment. Subject to Section 5(l)
below, if the Executive’s employment is terminated by the Company without Cause
during the Term, the Executive shall be provided with the following severance
package:
               (i) The Executive shall continue to receive an amount equivalent
to his Base Salary for a period of twenty four (24) months following the
Separation From Service (the “Severance Period”), with such amount to be paid to
the Executive in substantially equal installments bi-weekly;
               (ii) The Executive shall receive an amount equal to two (2) times
his Target Bonus, with said amount to be paid to the Executive over a period of
twenty four (24) months in 24 equal installments, with each payment being made
on the first business day of each calendar month, with the first payment payable
in the month following the month in which the Separation From Service occurs;
               (iii) The Executive shall receive an immediately payable lump sum
payment for his Annual Bonus, which shall be equal to the product of (A) the
Target Bonus for the bonus year in which the Executive’s Separation From Service
occurs multiplied by (B) a

-12-



--------------------------------------------------------------------------------



 



fraction, the numerator of which will be the number of days elapsed from the
beginning of the Annual Bonus determination period to the date of the Separation
From Service, and the denominator of which will be 365;
               (iv) During the Severance Period, the Company shall continue to
contribute to the cost of the Executive’s (including his dependents’) group
health plan (including medical and dental) coverage by contributing an amount
equal to the amount paid by the Company towards its “group health plans” (within
the meaning of ERISA) for active Company employees towards the Executive’s
(including his dependents’) COBRA premium, but only to the extent that the
Executive applies for and otherwise remains eligible for health care
continuation coverage under COBRA throughout the Severance Period, provided
that, to the extent COBRA continuation coverage eligibility expires before the
end of the Severance Period, the Executive will receive payment, on an after-tax
basis, of an amount equal to the premium the Company would have otherwise
contributed to COBRA coverage pursuant to this Section 5(e)(iv); provided that
to the extent that the foregoing medical and dental benefits are taxable to the
Executive, any medical or dental reimbursements shall be paid to the Executive
promptly but in all events on or before the last day of the Executive’s taxable
year following the taxable year in which the expense is incurred and provided
further that any tax gross-up payment to the Executive pursuant to this
Section 5(e)(iv) shall be paid to the Executive on or before the last day of the
Executive’s taxable year following the taxable year in which the Executive (or
the Company) remits the related taxes; provided further that if the Company’s
contributions or payments under this Section 5(e)(iv) would violate the
nondiscrimination rules, and result in the imposition of penalties, under the
Patient Protection and Affordable Care Act of 2010 (the “PPACA”) and related
regulations and guidance promulgated thereunder, the parties agree to reform
this provision in such manner as is necessary to comply with the PPACA and avoid
any such penalties while keeping the Executive in the same economic position;
               (v) Any Equity Award, 2012 Award and any outstanding LTI Award
(as defined in and granted pursuant to the Prior Agreement)) held by the
Executive as of the effective date of his termination will immediately become
fully vested as of such date and, as applicable, stock options subject to such
awards shall remain exercisable for the period beginning on the effective date
of the Executive’s termination and ending on the sooner of twenty four
(24) months from the effective date of the Executive’s termination, the latest
date upon which the award would have expired by its original terms if the
Executive had remained employed indefinitely or the 10th anniversary of the
original date of grant of the award;
               (vi) Any unpaid portion of the Supplemental Bonus will become
fully vested as of the effective date of the Executive’s termination and shall
be immediately payable in a lump sum. For purposes of determining the amount of
Supplemental Bonus payable, all applicable performance goals shall be deemed
fully achieved at targeted levels; and
               (vii) The Retirement Grant will become fully vested as of the
effective date of the Executive’s termination and the shares (or, if applicable,
cash) underlying the Retirement Grant shall be immediately deliverable to the
Executive; and

-13-



--------------------------------------------------------------------------------



 



               (viii) The Accrued and Other Obligations (as defined in Section
5(c) above).
The benefits and compensation described in Sections 5(e)(i) through (vii) that
the Executive shall receive is referred to jointly herein as the Severance
Compensation.
The Company shall not be obligated to pay or provide to the Executive any
Severance Compensation due and owing to him on or after the date that he
willfully and materially breaches Section 7 and/or Section 8 of this Agreement;
provided, however, that before the Company ceases paying or providing any such
Severance Compensation, the Company shall give the Executive written notice of
the event or events giving rise to such forfeiture and no less than twenty
(20) days to cure and if the Executive cures such event or events, the Severance
Compensation shall continue to be paid or provided as set forth herein. Whether
the Executive has willfully and materially breached Section 7 and/or Section 8
shall be subject to de novo review in accordance with Section 18 below. Also, no
Severance Compensation shall be paid to the Executive unless and until he
executes and delivers to the Company the release attached hereto as Exhibit A,
and such Release becomes irrevocable within 60 days following the effective date
of the Executive’s Separation from Service. Upon the Executive delivering and
not revoking such Release, DFG and DFC agree to execute and promptly deliver the
Release attached hereto as Exhibit B to the Executive. If the Executive delivers
the Release and it becomes irrevocable within 60 days following his Separation
from Service, the Severance Compensation shall be due and payable to him;
provided, however, that such Release shall not be effective as a release of
claims until the Company delivers the Release attached hereto as Exhibit B to
the Executive. The parties hereto acknowledge that the Severance Compensation to
be provided under this Section 5(e) is to be provided in consideration for the
above-specified release. Subject to Section 5(l), the Severance Compensation
will be paid or provided (or, as applicable, will begin to be paid or provided)
as soon as administratively practicable after the Release becomes irrevocable,
provided that if the 60-day period described above begins in one taxable year
and ends in a second taxable year such payments or benefits shall not commence
until the second taxable year. The Severance Compensation described in this
Section 5(e) supersedes any other severance payment provided by any Company
policy, plan or practice. Therefore, the Executive acknowledges and agrees that
he is not eligible to receive any severance payment under any other Company
severance policy, plan or practice.
          (f) Termination for Executive’s Permanent Disability. To the extent
permissible under applicable law, in the event the Executive becomes permanently
disabled during the Term, either the Executive or the Company may terminate the
Executive’s employment under this Agreement by giving thirty (30) days notice to
the other Party of its or his intent to terminate, and unless the Executive
resumes performance of the duties set forth in Section 3 within five (5) days of
the date of the notice and continues performance for the remainder of the notice
period, the Executive’s employment under this Agreement shall terminate at the
end of the thirty (30) day period. Any such termination shall constitute the
Executive’s resignation from the Boards. “Permanently disabled” for the purposes
of this Agreement means the Executive’s inability to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment that can be expected to

-14-



--------------------------------------------------------------------------------



 



result in death or can be expected to last for a continuous period of not less
than 12 months. “Disability” for purposes of this Agreement means the
Executive’s being permanently disabled. Unless otherwise provided by this
Section, all compensation and benefits paid by the Company to the Executive
shall cease upon his last day of employment. If the Executive’s employment is
terminated by the Company pursuant to this Section 5(f), the Executive shall be
provided with the following severance package:
               (i) The Executive shall receive an immediately payable lump sum
payment for his Annual Bonus, which shall be equal to the product of (A) the
Target Bonus for the fiscal year in which the Executive’s employment is
terminated multiplied by (B) a fraction, the numerator of which will be the
number of days elapsed from the beginning of the Annual Bonus determination
period to the date of termination, and the denominator of which will be 365;
               (ii) During the twenty four (24) months following the effective
date of his termination pursuant to this Section 5(f) (the “Disability Severance
Period”), the Company shall continue to contribute to the cost of the
Executive’s (including his dependents’) group health plan (including medical and
dental) coverage by contributing an amount equal to the amount paid by the
Company towards its “group health plans” (within the meaning of ERISA) for
active Company employees towards the Executive’s (including his dependents’)
COBRA premium, but only to the extent that the Executive applies for and
otherwise remains eligible for health care continuation coverage under COBRA
throughout the Severance Period, provided that, to the extent COBRA continuation
coverage eligibility expires before the end of the Severance Period, the
Executive will receive payment, on an after-tax basis, of an amount equal to the
premium the Company would have otherwise contributed to COBRA coverage pursuant
to this Section 5(f)(ii); provided that to the extent that the foregoing medical
and dental benefits are taxable to the Executive, any medical or dental
reimbursements shall be paid to the Executive promptly but in all events on or
before the last day of the Executive’s taxable year following the taxable year
in which the expense is incurred and provided further that any tax gross-up
payment to the Executive pursuant to this Section 5(f)(ii) shall be paid to the
Executive on or before the last day of the Executive’s taxable year following
the taxable year in which the Executive (or the Company) remits the related
taxes; provided further that if the Company’s contributions or payments under
this Section 5(f)(ii) would violate the nondiscrimination rules, and result in
the imposition of penalties, under the Patient Protection and Affordable Care
Act of 2010 (the “PPACA”) and related regulations and guidance promulgated
thereunder, the parties agree to reform this provision in such manner as is
necessary to comply with the PPACA and avoid any such penalties while keeping
the Executive in the same economic position;
               (iii) Any Equity Award, any outstanding 2012 Award and any
outstanding LTI Award (as defined in and granted pursuant to the Prior
Agreement) held by the Executive as of the effective date of his termination
will immediately become fully vested as of such date and, as applicable, stock
options subject to such awards shall remain exercisable for the period beginning
on the effective date of the Executive’s termination and ending on the sooner of
twenty four (24) months from the effective date of the Executive’s termination,
the

-15-



--------------------------------------------------------------------------------



 



latest date upon which the award would have expired by its original terms if the
Executive had remained employed indefinitely or the 10th anniversary of the
original date of grant of the award;
               (iv) Any unpaid portion of the Supplemental Bonus will become
fully vested as of the effective date of the Executive’s termination and shall
be immediately payable in a lump sum. For purposes of determining the amount of
Supplemental Bonus payable, all applicable performance goals shall be deemed
fully achieved at targeted levels; and
               (v) The Retirement Grant will become fully vested as of the
effective date of the Executive’s termination and the shares (or, if applicable,
cash) underlying the Retirement Grant shall be immediately deliverable to the
Executive; and
               (vi) The Accrued and Other Obligations.
The benefits and compensation described in Sections 5(f)(i) through (v) that the
Executive shall receive is referred to jointly herein as the “Disability
Severance Compensation.” The Company shall not be obligated to pay or provide to
the Executive any Disability Severance Compensation due and owing to him on or
after the date that he willfully and materially breaches Section 7 and/or
Section 8 of this Agreement; provided, however, that before the Company ceases
paying or providing any such Disability Severance Compensation, the Company
shall give the Executive written notice of the event or events giving rise to
such forfeiture and no less than twenty (20) days to cure and if the Executive
cures such event or events, the Disability Severance Compensation shall continue
to be paid or provided as set forth herein. Whether the Executive has willfully
and materially breached Section 7 and/or Section 8 shall be subject to de novo
review in accordance with Section 18 below. Also, no Disability Severance
Compensation shall be paid to the Executive unless and until he executes and
delivers to the Company the release attached hereto as Exhibit A, and such
Release becomes irrevocable within 60 days following the effective date of the
Executive’s termination of employment. Upon the Executive delivering and not
revoking such Release, DFG and DFC agree to execute and promptly deliver the
Release attached hereto as Exhibit B to the Executive. If the Executive delivers
the Release and it becomes irrevocable within 60 days of the Executive’s
termination of employment, the Disability Severance Compensation shall be due
and payable to him; provided, however, that such Release shall not be effective
as a release of claims until the Company delivers the Release attached hereto as
Exhibit B to the Executive. The Disability Severance Compensation will be paid
or provided (or, as applicable, will begin to be paid or provided) as soon as
administratively practicable after the Release becomes irrevocable, provided
that if the 60-day period described above begins in one taxable year and ends in
a second taxable year such payments or benefits shall not commence until the
second taxable year. The parties hereto acknowledge that the Disability
Severance Compensation to be provided under this Section 5(f) is to be provided
in consideration for the above-specified release. The Disability Severance
Compensation described in this Section 5(f) supersedes any other severance
payment provided by any Company policy, plan or practice. Therefore, the
Executive acknowledges and agrees that he is not eligible to receive any
severance payment under any other Company severance policy, plan or practice.
The foregoing will not be construed to limit the Executive’s right to payment or
reimbursement

-16-



--------------------------------------------------------------------------------



 



for claims under any disability plan, policy or arrangement of the Company in
accordance with the terms of such plan, policy or arrangement.
          (g) Termination Due To Executive’s Death. In the event that the
Executive dies during the Term, the Executive’s employment under this Agreement
shall terminate as of the date of the Executive’s death. Unless otherwise
provided by this Section, all compensation and benefits paid by the Company to
the Executive shall cease upon his death. A termination due to the Executive’s
death shall be treated for severance purposes as a Termination pursuant to
Section 5(f) (concerning termination in the event of the Executive’s Permanent
Disability) and the Executive’s estate (or beneficiaries with respect to
benefits described in Section 5(f)(ii)) shall be entitled to receive all of the
payments, entitlements and benefits set forth in Section 5(f)(i) through
(vi) above.
          (h) Termination by Executive at Retirement or Delayed Retirement.
               (i) In the event that the Executive’s employment terminates by
reason of Retirement or Delayed Retirement (each as defined below), the
Executive’s employment shall terminate as of the effective date of such
Retirement or Delayed Retirement. Such termination shall constitute the
Executive’s resignation from the Boards. Unless otherwise provided by this
Section, all compensation and benefits paid by the Company to the Executive
shall cease upon his last day of employment, provided that any 2012 Award and
LTI Award which is vested as of the effective date of such termination shall not
be forfeited and, if applicable, shall remain exercisable pursuant to its terms
and conditions.
               (ii) Retirement. Subject to Section 5(h)(v) below, if the
Executive’s employment is terminated due to the Executive’s Retirement, the
Executive shall be provided with the following:
                    (A) The benefits described in Section 5(e)(iv);
                    (B) Any Equity Award held by the Executive as of the
effective date of his termination will immediately become fully vested as of
such date and, if applicable, remain exercisable for the period beginning on the
effective date of the Executive’s termination and ending on the sooner of twenty
four (24) months from the effective date of the Executive’s termination, the
latest date upon which the Equity Award would have expired by its original terms
if the Executive had remained employed indefinitely or the 10th anniversary of
the original date of grant of the Equity Award;
                    (C) The Executive shall be entitled to receive a lump sum
payment for his Annual Bonus, payable on the date that it would have otherwise
been paid pursuant to Section 4(b) but for the Executive’s termination of
employment, equal to the product of (A) the Annual Bonus the Executive would
have otherwise earned pursuant to Section 4(b) (determined assuming the
Executive met any personal or subjective performance objectives at no less than
target), multiplied by (B) a fraction, the numerator of which will be the number
of days

-17-



--------------------------------------------------------------------------------



 



elapsed from the beginning of the Annual Bonus determination period to the date
of termination, and the denominator of which will be 365; and
                    (D) The Accrued and Other Obligations.
               (iii) Delayed Retirement. Subject to Section 5(h)(v) below, if
the Executive’s employment is terminated due to the Executive’s Delayed
Retirement, the Executive shall be provided with the following:
                    (A) The benefits described in Section 5(h)(ii) above; and
                    (B) Any outstanding Plan LTI (defined in and granted
pursuant to the Prior Agreement) held by the Executive as of the effective date
of his termination will immediately become fully vested as of such date and, as
applicable, remain exercisable for the period beginning on the effective date of
the Executive’s termination and ending on the sooner of twenty four (24) months
from the effective date of the Executive’s termination, the latest date upon
which the award would have expired by its original terms if the Executive had
remained employed indefinitely or the 10th anniversary of the original date of
grant of the award.
               (iv) For purposes of this Agreement, (A) “Retirement” means any
voluntary termination by the Executive of his employment before June 30, 2012,
or a termination by the Company for Cause before June 30, 2014, and (B) “Delayed
Retirement” means any voluntary termination by the Executive of his employment
on or after June 30, 2012, or any termination by the Company for any reason on
or after June 30, 2014; provided that if the Company gives the Executive a
notice of non-renewal of the Initial Term, any Renewal Term or the Change in
Control Term pursuant to Section 5(a), the Executive’s employment may continue
at-will until terminated or shall terminate upon the expiration of the Term and
such termination shall be deemed to be a “Delayed Retirement” for purposes of
this Agreement. For the avoidance of doubt, termination of the Executive’s
at-will employment following non-renewal of this Agreement shall constitute a
“Delayed Retirement” for purposes of the Executive’s rights to the Capstone
Award, Incremental Capstone and the benefits described in Section 5(h)(iii),
each of such rights surviving the Term of this Agreement.
               (v) The Company shall not be obligated to pay or provide to the
Executive any benefits or payments under Section 5(h)(ii) or (iii) (as
applicable, the “Retirement Benefits”) due and owing to him on or after the date
that he willfully and materially breaches Section 7 and/or Section 8 of this
Agreement; provided, however, that before the Company ceases paying or providing
any such Retirement Benefits, the Company shall give the Executive written
notice of the event or events giving rise to such forfeiture and no less than
twenty (20) days to cure and if the Executive cures such event or events, the
Retirement Benefits shall continue to be paid or provided as set forth herein.
Whether the Executive has willfully and materially breached Section 7 and/or
Section 8 shall be subject to de novo review in accordance with Section 18
below. Also, no Retirement Benefits shall be paid to the Executive unless and
until he executes and delivers to the Company the release attached hereto as
Exhibit A, and such Release becomes irrevocable within 60 days following the
effective date of the Executive’s

-18-



--------------------------------------------------------------------------------



 



Separation from Service. Upon the Executive delivering and not revoking such
Release, DFG and DFC agree to execute and promptly deliver the Release attached
hereto as Exhibit B to the Executive. If the Executive delivers the Release and
it becomes irrevocable within 60 days following the Executive’s Separation from
Service, the Retirement Benefits shall be due and payable to him; provided,
however, that such Release shall not be effective as a release of claims until
the Company delivers the Release attached hereto as Exhibit B to the Executive.
Subject to Section 5(l), the Retirement Benefits will be paid or provided (or,
as applicable, will begin to be paid or provided) as soon as administratively
practicable after the Release becomes irrevocable, provided that if the 60-day
period described above begins in one taxable year and ends in a second taxable
year such payments or benefits shall not commence until the second taxable year.
The parties hereto acknowledge that the Retirement Benefits to be provided under
this Section 5(h) is to be provided in consideration for the above-specified
release. The Retirement Benefits described in this Section 5(h) supersedes any
other severance payment provided by any Company policy, plan or practice.
Therefore, the Executive acknowledges and agrees that he is not eligible to
receive any severance payment under any other Company severance policy, plan or
practice.
          (i) Termination by Executive for “Good Reason”. Subject to the
provisions outlined below, at any time after the date the Executive commences
employment under this Agreement, upon thirty (30) days’ written notice to the
Company and no later than one hundred and twenty (120) days after the occurrence
of any event giving rise to “Good Reason” (as defined below), the Executive
shall have the right to terminate his employment under this Agreement for Good
Reason. Such termination shall constitute the Executive’s resignation from the
Boards. For purposes of this Agreement, “Good Reason” shall mean the occurrence
of any of the following events without either the Executive’s prior express
written consent or full cure by the Company within thirty (30) days after the
Executive gives written notice to the Company describing the event and
requesting cure:
               (i) any material diminution in the Executive’s authorities,
titles or offices, including, without limitation, any authorities set forth in
Section 3(b) above;
               (ii) any change in the reporting structure so that Executive
reports to someone other than the Board of DFG as Chief Executive Officer of DFG
or to the Board of DFC as Chief Executive Officer of DFC;
               (iii) any material diminution in the Executive’s Base Salary,
Target Bonus opportunity as a percentage of Base Salary or maximum bonus
opportunity as a percentage of Base Salary as set forth in Section 4(b) above,
or LTIP opportunity as set forth in Section 4(i);
               (iv) failure to appoint or elect (or re-elect) the Executive as a
member of the Board of DFC and DFG and as CEO of DFC and DFG or removal of the
Executive from any such position;

-19-



--------------------------------------------------------------------------------



 



               (v) failure of the Executive to be the sole senior most executive
officer of the Company or, following a Change in Control (as defined in Section
5(a) hereof), failure of the Executive to be a member of the Board and CEO of
the successor entities (including, without limitation, the ultimate parent of
such entity);
               (vi) any material breach by DFG, DFC or any of their affiliates,
of this Agreement, including a failure by the Company to pay, grant or provide
the Executive any amount, entitlement or benefit under this Agreement within
90 days of the date it should have been paid, granted or provided; or
               (vii) the dissolution or liquidation of DFG or DFC or any failure
of DFG or DFC to obtain the assumption in writing of its obligation to perform
this Agreement by any successor to all or substantially all of its assets at the
time of the merger, consolidation, sale or similar transaction, except where
such assumption occurs by operation of law.
          Delivery by the Company to the Executive of a notice of non-renewal of
the Initial Term or any Renewal Term pursuant to Section 5(a) shall in no event
give the Executive the right to terminate his employment under this Agreement
for Good Reason. Unless otherwise provided by this Section 5, all compensation
and benefits paid by the Company to the Executive shall cease upon his last day
of employment. If the Executive terminates his employment for Good Reason on or
within 2 years following a change in control (as defined in Section 5(j) of this
Agreement), then the Executive shall receive the compensation and benefits set
forth in Section 5(j) applicable to termination of the Executive’s employment in
relation to a Change in Control, subject to the Executive executing and
delivering to the Company the Release attached hereto as Exhibit A, and it
becoming irrevocable within 60 days following the Executive’s Separation from
Service. If the Executive terminates his employment for Good Reason during the
Term other than in connection with a Change in Control, then the Executive
shall, subject to the conditions set forth in last paragraph of Section 5(e)
applicable to Severance Compensation (relating to the execution and
non-revocation of the Release and satisfaction of his obligations under
Section 7 and Section 8), receive the compensation and benefits set forth in
Section 5(e) applicable to termination of the Executive’s employment by the
Company without Cause. In both cases, upon the Executive delivering and not
revoking such Release, DFG and DFC agree to execute and promptly deliver the
Release attached hereto as Exhibit B to the Executive. If the Executive delivers
the Release and it becomes irrevocable within 60 days of the Executive’s
Separation from Service, the applicable benefits described in this Section 5(i)
shall be due and payable to him; provided, however, that such Release shall not
be effective as a release of claims until the Company delivers the Release
attached hereto as Exhibit B to the Executive.
          (j) Termination Without Cause in Connection with a “Change in
Control.” In the event that on or within Twenty Four (24) months following a
change in control, the Executive’s employment with the Company is either
(a) terminated by the Company without Cause, or (b) terminated by the Executive
for “Good Reason”, the Executive shall be entitled to the severance benefits
provided for in Section 5(e) of this Agreement, subject to the conditions set
forth in last paragraph of Section 5(e) applicable to Severance Compensation
(relating to the execution and non-revocation of the Release and satisfaction of
his obligations

-20-



--------------------------------------------------------------------------------



 



under Section 7 and/or Section 8); provided, however, that in lieu of the
benefit described in Section 5(e)(i) and 5(e)(ii), the Executive shall be
entitled to an immediately payable cash lump sum payment equal to two (2) times
the sum of his Base Salary and Target Bonus. Upon the Executive delivering and
not revoking such Release, DFG and DFC agree to execute and promptly deliver the
Release attached hereto as Exhibit B to the Executive. If the Executive delivers
the Release and it becomes irrevocable within 60 days following the Executive’s
Separation from Service, the benefits described in this Section 5(j) shall be
due and payable to him; provided, however, that such Release shall not be
effective as a release of claims until the Company delivers the Release attached
hereto as Exhibit B to the Executive. For purposes of this Section 5(j), “change
in control” shall mean a Change in Control as defined below in Section 5(a),
provided that such Change in Control constitutes a change in the ownership or
effective control of DFC or DFG (or both), or a change in the ownership of a
substantial portion of the assets of DFC or DFG, in each case within the meaning
of Treas. Reg. § 1.409A-3(i)(5). The enhanced Severance Compensation described
in this Section 5(j) supersedes any other severance payment provided by any
Company policy, plan or practice. Therefore, the Executive shall be disqualified
from receiving any severance payment under any other Company severance policy,
plan or practice. Unless otherwise provided by this Section 5, all compensation
and benefits paid by the Company to the Executive shall cease upon his last day
of employment.
          (k) Section 280G of the Code.
               (i) Gross-Up Payment. If the Total Payments would result in the
imposition of a Parachute Excise Tax on the Executive, the Company will make an
additional payment to the Executive in an amount (“Gross-Up Payment”) such that,
after the payment of all taxes (including, without limitation, federal, state
and local income, employment, excise and other similar taxes) on both the Total
Payments and the additional payment made pursuant to this Section 5(k)(i), the
Executive will be in the same after-tax position as if no Parachute Excise Tax
had been imposed. Notwithstanding any other provision of this Agreement, no
additional payment will be made to the Executive pursuant to this
Section 5(k)(i), and the Total Payments will instead be reduced or limited to
the Capped Amount, if the additional payment described in the preceding sentence
would not cause the Total After-Tax Payments to exceed the Capped Amount (after
reduction for all applicable taxes) by more than 10%; provided, however, any
reduction to Total Payments shall be made first to any cash severance. Any
Gross-Up Payment, as determined pursuant to this Section 5(k), shall be timely
paid by the Company on behalf of the Executive directly to the appropriate
taxing authorities but in all events no later than the last day of the calendar
year after the calendar year in which the applicable Parachute Excise Tax shall
be paid.
               (ii) Measurements and Adjustments. The determination of whether
the aggregate payments, benefits, entitlements or distributions made or provided
to the Executive under this Agreement and under all other plans, programs and
agreements of the Company (or any entity effecting the Change in Control)
constitutes Total Payments and, if so, the amount to be paid to the Executive
and the time of payment pursuant to this Section 5(k) shall be made by an
independent auditor (the “Auditor”) selected by the Parties. The Auditor shall
be a nationally recognized United States public accounting firm which has not,
during the two years preceding

-21-



--------------------------------------------------------------------------------



 



the date of its selection, acted in any way on behalf of the Company or any
affiliate thereof. If the Executive and the Company cannot agree on the firm to
serve as the Auditor, then the Executive and the Company shall each designate
one accounting firm and those two firms shall jointly select the accounting firm
to serve as the Auditor. All fees and expenses of the Auditor shall be borne
solely by the Company. Any determination by the Auditor shall be binding upon
the Company and the Executive, except as described in the next paragraph.
               (iii) Underpayment or Overpayment. As a result of uncertainty in
the application of Sections 280G and 4999 of the Internal Revenue Code of 1986,
as amended from time to time, at the time of the initial determination by the
Auditor hereunder, it is possible that the Gross-Up Payment made will have been
an amount more than the Company should have paid pursuant to this
Section 5(k)(i) (the “Overpayment”) or that the Gross-Up Payment made will have
been an amount less than the Company should have paid pursuant to this
Section 5(k)(i) (the “Underpayment”). In the event that there is a final
determination by the Internal Revenue Service, or a final determination by a
court of competent jurisdiction, that an Overpayment has been made, any such
Overpayment shall repaid to the Company by the Executive within 30 days of such
determination. In the event that there is a final determination by the Internal
Revenue Service, or a final determination by a court of competent jurisdiction,
any such Underpayment shall be promptly paid by the Company to or for the
benefit of the Executive together with interest at the applicable Federal rate
provided for in Section 7872(f)(2) of the Code, within 30 days of such
determination. The Executive shall notify the Company in writing of any claim by
the Internal Revenue Service that, if successful, would result in an
Underpayment and would require the payment by the Company of an additional
Gross-Up Payment. Such notification shall be given as soon as practicable but no
later than ten business days after the Executive is informed in writing of such
claim and shall apprise the Company of the nature of such claim and the date on
which such claim is requested to be paid. The Executive shall not pay such claim
prior to the expiration of the 30 calendar day period following the date on
which the Executive gives such notice to the Company (or such shorter period
ending on the date that any payment of taxes with respect to such claim is due).
If the Company notifies the Executive in writing prior to the expiration of such
period that it desires to contest such claim, the Executive shall:
     (A) give the Company any information reasonably requested by the Company
relating to such claim,
     (B) take such action in connection with contesting such claim as the
Company shall reasonably request in writing from time to time, including,
without limitation, accepting legal representation with respect to such claim by
an attorney reasonably selected by the Company,
     (C) cooperate with the Company in good faith in order effectively to
contest such claim, and
     (D) permit the Company to participate in any proceeding relating to such
claim; provided, however, that the Company shall bear and pay directly all costs
and expenses (including additional interest and penalties) incurred in
connection with such

-22-



--------------------------------------------------------------------------------



 



contest and shall indemnify and hold the Executive harmless, on an after-tax
basis, for any Parachute Excise Tax or income or employment tax (including
interest and penalties with respect thereto) imposed as a result of such
proceeding and payment of costs and expenses; with any such payment being timely
paid by the Company on behalf of the Executive directly to the appropriate
taxing authorities but in all events Executive shall be paid the amounts due
pursuant to this provision no later than the last day of the year following the
year in which the taxes that are the subject of the proceeding or claim are
remitted to the taxing authority, or if no taxes are due as result of any such
proceeding or claim, the end of the year following the year in which the
proceeding or claim is completed or settled.
               (iv) Definitions. For purposes of this Agreement:
                    (A) The term “Total Payments” means the total of all
“parachute payments” (as that term is defined in Section 280G(b)(2) of the Code,
but determined without regard to Section 280G(b)(2)(A)(ii)) made to or for the
benefit of the Executive, whether made under this Agreement or otherwise
(including any payments, entitlements or benefits made or provided to the
Executive (or on his behalf) by the entity effecting the change in control);
                    (B) The term “Total After-Tax Payments” means the total
value of all “parachute payments” (as that term is defined in Section 280G(b)(2)
of the Code) made to or for the benefit of the Executive (whether made under
this Agreement or otherwise) (including any payments, entitlements or benefits
made or provided to the Executive (or on his behalf) by the entity effecting the
change in control), after reduction for all applicable taxes (including, without
limitation, the Parachute Excise Tax);
                    (C) The term “Parachute Excise Tax” means the federal excise
tax levied on certain “excess parachute payments” under Section 4999 of the Code
or any successor provision; and
                    (D) The term “Capped Amount” means the largest amount
payable to the Executive without causing the application of a Parachute Excise
Tax.
     For the avoidance of doubt, this Section 5(k) applies without regard to
whether the Executive’s employment has been terminated.
          (l) Section 409A. Notwithstanding anything to the contrary in this
Agreement or elsewhere, if Executive is a “specified employee” as determined
pursuant to Section 409A of the Code as of the date of Executive’s Separation
From Service and if any payment or benefit provided for in this Agreement or
otherwise both (x) constitutes a “deferral of compensation” within the meaning
of Section 409A and (y) cannot be paid or provided in the manner otherwise
provided without subjecting Executive to “additional tax”, interest or penalties
under Section 409A, then any such payment or benefit that is payable during the
first six months following Executive’s Separation From Service shall be paid or
provided to Executive in a cash lump-sum, with interest at LIBOR, on the first
business day of the seventh calendar month following the month in which
Executive’s Separation From Service occurs. In addition, any

-23-



--------------------------------------------------------------------------------



 



payment or benefit due upon a termination of Executive’s employment that
represents a “deferral of compensation” within the meaning of Section 409A shall
only be paid or provided to Executive upon a Separation From Service (as defined
in Section 5(b) above). Notwithstanding anything to the contrary in this
Section 5 or elsewhere, any payment or benefit under this Section 5, or
otherwise, that is exempt from Section 409A pursuant to Final Treasury
Regulation 1.409A-1(b)(9)(v)(A) or (C) shall be paid or provided to Executive
only to the extent that the expenses are not incurred, or the benefits are not
provided, beyond the last day of the second taxable year of Executive following
the taxable year of Executive in which the Separation From Service occurs; and
provided further that such expenses are reimbursed no later than the last day of
the third taxable year following the taxable year of Executive in which the
Separation From Service occurs. Finally, for the purposes of this Agreement,
amounts payable under Section 5 shall be deemed not to be a “deferral of
compensation” subject to Section 409A to the extent provided in the exceptions
in Treasury Regulation Sections 1.409A-1(b)(4) (“short-term deferrals”) and
(b)(9) (“separation pay plans,” including the exception under subparagraph
(iii)) and other applicable provisions of Treasury Regulation Section 1.409A-1
through A-6.
          (m) Continuing Obligations. The Executive acknowledges and agrees that
the non-competition and non-solicitation restrictions set forth in Sections 7
and 8 of this Agreement will remain in full force and effect for a period of
twenty four (24) months following the termination of his employment for any
reason. Furthermore, the obligations imposed on the Executive with respect to
confidentiality, non-disclosure and assignment of rights to inventions or
developments in this Agreement shall continue, notwithstanding the termination
of the employment relationship between the parties.
          (n) Stock Retention. The Executive agrees to retain ownership of a
number of shares of DFC common stock, or DFC common stock that is subject to any
of the Executive’s vested and outstanding options, restricted stock units or
stock appreciation rights, at least equal to the number of such shares granted
pursuant to the equity award granted on or about November 1, 2009 until the
earliest of (i) the first anniversary of his Retirement or Delayed Retirement,
(ii) the first anniversary of his voluntary termination of employment that is
not a Retirement or Delayed Retirement, (iii) the first anniversary of his
termination of employment by the Company for Cause, (iv) a Change in Control,
(v) Executive’s death and (vi) the termination of Executive’s employment by the
Company without Cause or due to Disability, or by the Executive with Good
Reason.
     6. Company Property. All correspondence, records, documents, software,
promotional materials, and other Company property, including all copies, which
come into the Executive’s possession by, through or in the course of his
employment, regardless of the source and whether created by the Executive, are
the sole and exclusive property of the Company, and immediately upon the
termination of the Executive’s employment, or at any time the Company shall
request, the Executive shall return to the Company all such property of the
Company, without retaining any copies, summaries or excerpts of any kind or in
any format whatsoever. The Executive further agrees that should he discover any
Company property or Confidential Company Information in his possession after the
return of such property has been requested, the Executive agrees to return it
promptly to Company without retaining copies, summaries or

-24-



--------------------------------------------------------------------------------



 



excerpts of any kind or in any format whatsoever. Anything to the contrary
notwithstanding, the Executive shall be entitled to retain (a) papers and other
materials of a personal nature, including, but not limited to, correspondence,
personal diaries, calendars and Rolodexes, personal files, phone books and all
photographs and artwork purchased for the Executive’s Berwyn, PA office,
(b) information showing his compensation and relating to reimbursement of
expenses, (c) information that he reasonably believes may be needed for tax
purposes, (d) copies of plans, programs and agreements relating to his
employment or termination thereof, with the Company and (e) minutes,
presentation materials and personal notes from any meeting of the Board of DFG
or DFC, or any committee thereof, while he was a member of such Board.
     7. Non-Competition. In consideration of the compensation and other benefits
to be paid to the Executive pursuant to this Agreement, the Executive agrees
that he will not, without prior written consent of the Board of DFC, during the
Term and for a period of twenty four (24) months after his termination of
employment for any reason:
          (a) directly or indirectly engage in the United States, Canada or any
other country in which Company or any affiliate or subsidiary now or hereafter
during the Executive’s period of employment, conducts business, in any activity
which, or any activity for any enterprise or entity a material part of the
business of which, is competitive with the business conducted by Company at the
time of termination or any business that the Company had active and bona fide
plans to engage in at the effective date of the Executive’s termination of
employment with the Company, either as an officer, director, employee,
independent contractor or as a 2% or greater owner, partner, or stockholder in a
publicly traded entity (“Competitive Business”); or
          (b) directly or indirectly cause or request a curtailment or
cancellation of any significant business relationship that Company, or any
affiliate or subsidiary of the Company, has with a current or prospective
vendor, business partner, supplier or other service or goods provider that would
have a material adverse impact on the business of Company, its affiliates or
subsidiaries.
Notwithstanding the foregoing, the Executive shall not be deemed to be in breach
of this Section 7 if he provides services to (or engages in activities
involving): (x) a subsidiary, division or affiliate of a Competitive Business
and the subsidiary is not itself engaged in a Competitive Business and the
Executive does not provide services to, or have any responsibilities regarding,
the Competitive Business, (y) any entity which is, or is a general partner in,
or manages or participates in managing, a private or public fund (including,
without limitation, a hedge fund), or other investment vehicle, that is engaged
in venture capital investments, leveraged buy-outs, or investments in public or
private companies at the mezzanine equity or debt level, or in other forms of
private or alternative equity transactions, or in public equity transaction,
which might make investment which the Executive could not make directly provided
that in connection therewith the Executive does not provide services to, engage
in activities involved, or have any responsibilities regarding any Competitive
Business, or (z) any board of which he is a member as of the effective date of
his termination of employment with the Company. Except as otherwise provided in
this Section 7, there are no other contractual restrictions on the activities
the

-25-



--------------------------------------------------------------------------------



 



Executive can be involved in following termination of his employment with the
Company and, in the event of any conflict between the provisions of this
Section 7 and the provisions of any other plan, policy, program, arrangement or
other agreement with the Company or any affiliate, the provisions of Section 7
shall control.
     8. Non-Solicitation.
          (a) During the Executive’s employment with the Company and for twenty
four (24) months after termination of his employment for any reason, the
Executive will not, directly or indirectly, on his own behalf or on behalf of
any third party, (i) target, recruit, solicit or induce, or attempt to induce,
any employees of the Company, or any affiliate or subsidiary of the Company, to
terminate their employment with, or otherwise cease their relationship with, the
Company, affiliate or subsidiary, as applicable (provided nothing shall prevent
the Executive from providing a personal reference for any employee); or
(ii) solicit, divert, reduce, take away, or attempt to divert, reduce or take
away, the business or patronage (with respect to products or services of the
kind or type developed, produced, marketed, furnished or sold by the Company, or
any affiliate or subsidiary of the Company, with which the Executive was
substantively involved during the course of his employment with the Company) of
any of the Company’s, its affiliates’ or subsidiaries’ (A) clients, customers,
franchisees, or accounts, or (B) prospective clients, customers, franchisees or
accounts, that were contacted or solicited by the Executive within six
(6) months prior to the date his employment with the Company terminated.
          (b) The Executive acknowledges and understands that, in the event of a
breach or threatened breach of this provision by the Executive, the Company may
suffer irreparable harm and will therefore be entitled to injunctive relief to
enforce this provision, which shall be in addition to any other remedies
available to it. Except as otherwise provided in this Section 8, there are no
other contractual restrictions on the Executive soliciting, recruiting or hiring
employees or having contact with clients, customers, franchisees or accounts
(prospective or actual) following termination of his employment with the Company
and, in the event of any conflict between the provisions of this Section 8 and
the provisions of any other plan, policy, program, arrangement or other
agreement with the Company or any affiliate, the provisions of Section 8 shall
control.
     9. Protection of Confidential Information. The Executive agrees that all
information, whether or not in writing, relating to the business, technical or
financial affairs of the Company, its affiliates and subsidiaries, and that is
generally understood in the industry as being confidential and/or proprietary,
is the exclusive property of the Company, affiliates or subsidiaries, as
applicable. The Executive agrees to hold in a fiduciary capacity for the sole
benefit of the Company all secret, confidential or proprietary information,
knowledge, data, or trade secret (“Confidential Information”) relating to the
Company or any of its affiliates, subsidiaries, or their respective clients,
which Confidential Information shall have been obtained during his employment
with the Company. The Executive agrees that he will not at any time, either
during the Term or after his termination of employment, disclose to anyone any
Confidential Information, or utilize such Confidential Information for his own
benefit, or for the benefit of third parties without written approval by an
officer of the Company. The Executive

-26-



--------------------------------------------------------------------------------



 



further agrees that all intellectual property, business processes, proprietary
forms, business plans, customer lists, memoranda, notes, records, data,
schematics, sketches, computer programs, prototypes, proprietary franchise
circulars or similar materials, or written, photographic, magnetic or other
documents or tangible objects compiled by the Executive or made available to the
Executive during his employment concerning the business of the Company, its
affiliates, subsidiaries and/or their respective clients, including any copies
of such materials, shall be the property of the Company, its affiliates or
subsidiaries, as applicable, and, except as otherwise permitted under Section 6
of this Agreement for the Executive to retain such information, shall be
delivered to the Company on the termination of his employment, or at any other
time upon request of the Company. Anything to the contrary notwithstanding, the
provisions of this Section 9 shall not apply (a) when disclosure is required by
law or by any court, arbitrator, mediator or administrative or legislative body
(including any committee thereof) with actual or apparent jurisdiction to order
the Executive to disclose or make accessible any information, (b) with respect
to any other litigation, arbitration or mediation involving this Agreement or
any other agreement between or among the Executive and DFG, DFC or any of their
affiliates, including, without limitation, the enforcement of such agreements;
(c) as to Confidential Information that becomes generally known to the public or
within the relevant trade or industry other than due to the Executive’s
violation of this Section 9; or (d) in connection with any assistance provided
by the Executive pursuant to Section 10(d) below. In the event of a conflict
between the provisions of this Section 9 and any other provision of any plan,
policy, program, arrangement or other agreement with DFG, DFC or any of its
affiliates, the provisions of this Section 9 shall control.
     10. Intellectual Property.
          (a) Disclosure of Inventions. The Executive will promptly disclose in
confidence to the Company all inventions, improvements, processes, products,
designs, original works of authorship, formulas, processes, compositions of
matter, computer software programs, Internet products and services, e-commerce
products and services, e-entertainment products and services, databases, mask
works, trade secrets, product improvements, product ideas, new products,
discoveries, methods, software, uniform resource locators or proposed uniform
resource locators (“URLs”), domain names or proposed domain names, any trade
names, trademarks or slogans, which may or may not be subject to or able to be
patented, copyrighted, registered, or otherwise protected by law (the
“Inventions”) that the Executive makes, conceives or first reduces to practice
or create, either alone or jointly with others, during the period of his
employment, whether or not in the course of his employment, and whether or not
such Inventions are patentable, copyrightable or able to be protected as trade
secrets, or otherwise able to be registered or protected by law.
          (b) Work for Hire; Assignment of Inventions. The Executive
acknowledges and agrees that any copyrightable works prepared by him within the
scope of his employment are “works for hire” under the Copyright Act and that
the Company will be considered the author and owner of such copyrightable works.
The Executive agrees that all Inventions that (i) are developed using equipment,
supplies, facilities or trade secrets of the Company, (ii) result from work
performed by him for the Company, or (iii) relate to the

-27-



--------------------------------------------------------------------------------



 



Company’s business or current or anticipated research and development, will be
the sole and exclusive property of the Company and are hereby irrevocably
assigned by the Executive to the Company from the moment of their creation and
fixation in tangible media.
          (c) Assignment of Other Rights. In addition to the foregoing
assignment of Inventions to the Company, the Executive hereby irrevocably
transfers and assigns to the Company: (i) all worldwide patents, patent
applications, copyrights, mask works, trade secrets and other intellectual
property rights in any Invention; and (ii) any and all “Moral Rights” (as
defined below) that the Executive may have in or with respect to any Invention.
The Executive also hereby forever waives and agrees never to assert any and all
Moral Rights the Executive may have in or with respect to any Invention, even
after termination of his work on behalf of the Company. “Moral Rights” mean any
rights to claim authorship of an Invention, to object to or prevent the
modification of any Invention, or to withdraw from circulation or control the
publication or distribution of any Invention, and any similar right, existing
under judicial or statutory law of any country in the world, or under any
treaty, regardless of whether or not such right is denominated or generally
referred to as a “moral right.”
          (d) Assistance. The Executive agrees to assist the Company in every
proper way to obtain for the Company and enforce patents, copyrights, mask work
rights, trade secret rights and other legal protections for the Company’s
Inventions in any and all countries. The Executive will execute any documents
that the Company may reasonably request for use in obtaining or enforcing such
patents, copyrights, mask work rights, trade secrets and other legal
protections. His obligations under this section will continue beyond the
termination of his employment with the Company, provided that the Company will
compensate him at a reasonable rate after such termination for time (with such
payment to be made within 30 days of the Executive providing such assistance) or
expenses actually spent by him at the Company’s request on such assistance;
provided such expenses shall be paid to the Executive promptly but in no event
later that the end of the calendar year following the calendar year in which
they are incurred. The Executive appoints the Secretary of the Company as his
attorney-in-fact to execute documents on his behalf for this purpose.
     11. Injunctive Relief. The Executive understands that, in the event of a
breach or threatened breach of this Agreement by the Executive, the Company may
suffer irreparable harm and will therefore be entitled to injunctive relief,
without prior notice to the Executive and without the posting of a bond or other
guarantee, to enforce this Agreement. This provision is not a waiver of any
other rights which the Company may have under this Agreement as well as to any
other remedies available to it, including money damages.
     12. Publicity. Neither Party shall issue, without consent of the other
Party, any press release or make any public announcement with respect to this
Agreement or the employment relationship between them. Following the termination
of the Executive’s employment hereunder and regardless of any dispute that may
arise in the future, the Executive and the Company jointly and mutually agree
that they will not intentionally disparage, criticize or make statements which
are negative, detrimental or injurious to the other to any individual, company
or client, including within the Company. Anything to the contrary
notwithstanding, the provisions of this Section 12

-28-



--------------------------------------------------------------------------------



 



shall not prevent any person from (a) responding to incorrect, disparaging or
derogatory statements made by the other Party to the extent reasonably necessary
to correct or refute such statement or (b) making any truthful statement to the
extent (i) necessary with respect to any litigation, arbitration or mediation
involving this Agreement or any other agreement between or among the Executive
and DFG, DFC or any of their affiliates, including, without limitation, the
enforcement of such agreements or (ii) required by law or by any court,
arbitrator, mediator or administrative or legislative body (including any
committee thereof) with actual or apparent jurisdiction to order such person to
disclose or make accessible such information.
     13. Binding Agreement. This Agreement shall be binding upon and inure to
the benefit of the parties hereto, their heirs, personal representatives,
successors and assigns. In the event that either DFG or DFC is acquired, is a
non surviving party in a merger, or transfers substantially all of its assets,
this Agreement shall not be terminated and the transferee or surviving company
shall be bound by the provisions of this Agreement. The parties understand that
the obligations of the Executive are personal and may not be assigned by him,
except to the extent permitted by applicable law, the laws of descent or
pursuant to any applicable plan, policy, program, arrangement or agreement with
DFG, DFC or any of their affiliates. If the Executive should die when any amount
or entitlement is due and owing to him under this Agreement or otherwise, such
amount or entitlement shall be paid or provided to his designated beneficiary
(or if he has not designated a beneficiary, to his estate).
     14. Entire Agreement. This Agreement contains the entire understanding of
the Executive and the Company with respect to the subject matter hereof and
supersedes any and all prior understandings, written or oral, with respect
thereto, including without limitation the Prior Agreement. This Agreement may be
amended, waived, discharged or terminated only by an instrument in writing,
specifically identified as an amendment to, or waiver, discharge or termination
of, this Agreement, and signed by the Executive and DFC. By entering into this
Agreement, the Executive certifies and acknowledges that he has carefully read
all of the provisions of this Agreement, that he has been afforded ample
opportunity to obtain independent advice and evaluation, that he has relied upon
such independent counsel and not upon any representation, statement or advice
(legal or otherwise) said or offered by the Company, and that he voluntarily and
knowingly enters into said Agreement. In the event of any inconsistency between
any provision of this Agreement and any provision of any plan, policy, program,
arrangement or other agreement of DFG, DFC or any of their affiliates, the
provisions of this Agreement shall govern. For the avoidance of doubt, any
action by DFC (including, without limitation, any consent to any amendment or
waiver of any provision of this Agreement) shall be deemed to be an action by
the Company. In addition, any notice to DFC by the Executive shall be deemed to
be a notice to the Company.
     15. Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be deemed
severable from the remainder of this Agreement, and the remaining provisions
contained in this Agreement shall be construed to preserve to the maximum
permissible extent the intent and purposes of this Agreement.

-29-



--------------------------------------------------------------------------------



 



     16. Governing Law and Submission to Jurisdiction. This Agreement shall be
governed by, and construed and enforced in accordance with, the laws of the
Commonwealth of Pennsylvania, without giving effect to the principles of
conflicts of law thereof.
     17. Notices. Any notice provided for in this Agreement shall be provided in
writing. Notices shall be effective from the date of service, if served
personally on the party to whom notice is to be given, or on the second day
after mailing, if mailed by first class mail, postage prepaid or by a nationally
recognized courier service. Notices shall be properly addressed to the parties
at their respective addresses identified below or to such other address as
either party may later specify by notice to the other to the addresses below:
To Executive, to the address on file with the Company from time to time,
With a copy to:
Robert J. Lichtenstein, Esq.
Morgan, Lewis & Bockius LLP
1701 Market St.
Philadelphia, PA 19103-2921
To the Company:

Dollar Financial Group, Inc.
Daylesford Plaza
1436 Lancaster Avenue Suite 300
Berwyn, PA 19312
Attn: Chairman of the Human Resources and Compensation Committee
With a copy to:
Barry M. Abelson, Esq.
Pepper Hamilton LLP
3000 Two Logan Square
Eighteenth and Arch Streets
Philadelphia, PA 19103
     18. Venue. All legal actions arising under this Agreement will be settled
by arbitration in Philadelphia, Pennsylvania, in accordance with the Commercial
Arbitration Rules of the American Arbitration Association, using one arbitrator,
and judgment upon the award rendered by the arbitrator may be entered in any
court of competent jurisdiction.
     19. Indemnification. (a) DFG and DFC each agree that if the Executive is
made a party to, is threatened to be made a party to, receives any legal process
in, or receives any discovery request or request for information in connection
with, any action, suit or proceeding,

-30-



--------------------------------------------------------------------------------



 



whether civil, criminal, administrative or investigative (a “Proceeding”), by
reason of the fact that he is or was a director, officer, employee, consultant
or agent of DFG or DFC, as the case may be, or is or was serving at the request
of, or on behalf of, either DFG or DFC as a director, officer, member, employee,
consultant or agent of another corporation, limited liability corporation,
partnership, joint venture, trust or other entity, including service with
respect to employee benefit plans, whether or not the basis of such Proceeding
is the Executive’s alleged action in an official capacity while serving as a
director, officer, member, employee, consultant or agent of DFG, DFC or other
entity, the Executive shall be indemnified and held harmless by DFG and DFC to
the fullest extent permitted or authorized by its certificate of incorporation
or by-laws or, if greater, by applicable law, against any and all costs,
expenses, liabilities and losses (including, without limitation, attorneys’ fees
reasonably incurred, judgments, fines, ERISA excise taxes or penalties and
amounts paid or to be paid in settlement and any reasonable cost and fees
incurred in enforcing his rights to indemnification, contribution or advancement
of expenses) incurred or suffered by the Executive in connection therewith, and
such indemnification shall continue as to the Executive even though he has
ceased to be a director, officer, member, employee, consultant or agent of DFG,
DFC or other entity and shall inure to the benefit of the Executive’s heirs,
executors and administrators. The Company shall reimburse the Executive for all
costs and expenses (including, without limitation, reasonable attorneys’ fees)
incurred by him in connection with any Proceeding within 20 business days after
receipt by the Company of a written request for such reimbursement and
appropriate documentation associated with these expenses. Such request shall
include an undertaking by the Executive to repay the amount of such advance if
it shall ultimately be determined that he is not entitled to be indemnified
against such costs and expenses.
          (b) Neither the failure of DFG or DFC (including its Board,
independent legal counsel or stockholders) to have made a determination prior to
the commencement of any proceeding concerning payment of amounts claimed by the
Executive under Section 19(a) above that indemnification of the Executive is
proper because he has met the applicable standard of conduct, nor a
determination by DFG or DFC (including its Board, independent legal counsel or
stockholders) that the Executive has not met such applicable standard of
conduct, shall create a presumption or inference that the Executive has not met
the applicable standard of conduct.
          (c) DFG and DFC each agree to continue and maintain a directors’ and
officers’ liability insurance policy covering the Executive at a level, and on
terms and conditions, no less favorable to him than the coverage it provides its
directors, or if greater, its senior executives until such time as suits against
the Executive are no longer permitted by law.
          (d) Nothing in this Section 19 shall be construed as reducing or
waiving any right to indemnification, advancement of expenses or coverage under
any directors’ and officers’ liability insurance policies the Executive would
otherwise have under DFG’s or DFC’s certificate of incorporation or by-laws,
pursuant to any other agreement with any Party hereto or under applicable law.

-31-



--------------------------------------------------------------------------------



 



     20. Attorneys’ Fees and Expenses. In the event of any arbitration or
litigation between or among the Executive and DFG and/or DFC (or any of their
affiliates) concerning this Agreement or any other agreement relating to
compensation covered by this Agreement, the prevailing party shall be entitled
to payment by the other party of its costs and expenses (including reasonable
legal fees) in an amount not to exceed $75,000. In connection with the execution
of this Agreement, the Company shall promptly following execution of this
Agreement reimburse the Executive for his reasonable attorneys’ fees incurred in
connection herewith. The amount of expenses eligible for reimbursement under
this Section 20 during any calendar year will not affect the amount of expenses
eligible for reimbursement in any other calendar year, such reimbursements for
expenses shall be made in all events no later than the last day of the calendar
year following the calendar year in which the applicable expense is incurred.
     21. No Mitigation. If an event triggering the Executive’s termination of
employment occurs, the Executive need not seek other employment or attempt in
any way to reduce the amount of any payments, benefits or entitlements due to
the Executive by the Company under this Agreement. The amount of any payments,
benefits or entitlements due to the Executive under this Agreement shall not be
reduced by any compensation earned by the Executive as the result of any other
employment, consulting relationship or other business activity or engagement
post-termination.
     22. No Set-off. Except as otherwise specifically set forth in this
Agreement, the Company’s obligations under this Agreement are absolute and
unconditional, and not subject to any set-off, counterclaim, recoupment, defense
or other right that the Company may have against the Executive.
     23. Company Successors. In addition to any obligations imposed by law upon
any successor to the Company, the Company shall require any successor to all or
substantially all of the Company’s business or assets (whether direct or
indirect, and whether by purchase, reorganization, merger, share exchange,
consolidation, or otherwise) to expressly assume and agree to perform the
Company’s obligations under this Agreement to the same extent, and in the same
manner, as the Company would be required to perform if no such succession had
occurred. This Agreement shall be binding upon, and inure to the benefit of, any
successor to the Company.
     24. Withholding. All payments (or transfers of property) to the Executive
will be subject to tax withholding in accordance with applicable law.
     25. Survivability of Agreement. Upon expiration or termination of the Term
of this Agreement, the respective rights and obligations of the Parties shall
survive such expiration to the extent necessary to carry out the intentions of
the Parties as embodied in the rights (such as vested rights) and obligations of
the Parties under this Agreement. This Agreement shall continue in effect until
there are no rights or obligations of the Parties outstanding hereunder and
shall not be terminated by either Party without the express prior written
consent of both Parties.

-32-



--------------------------------------------------------------------------------



 



     26. Miscellaneous.
          (a) No delay or omission by either Party in exercising any right under
this Agreement shall operate as a waiver of that or any other right. A waiver or
consent given by the Company or the Executive on any one occasion shall be
effective only in that instance and shall not be construed as a bar or waiver of
any right on any other occasion.
          (b) The captions of the sections of this Agreement are for convenience
of reference only and in no way define, limit or affect the scope or substance
of any section of this Agreement.
          (c) The language in all parts of this Agreement will be construed, in
all cases, according to its fair meaning, and not for or against either Party
hereto. The Parties acknowledge that each Party and its or his counsel have
reviewed and revised this Agreement and that the normal rule of construction to
the effect that any ambiguities are to be resolved against the drafting party
will not be employed in the interpretation of this Agreement.
          (d) This Agreement may be executed, including execution by facsimile
signature, in one or more counterparts, each of which will be deemed an
original, and all of which together shall be deemed to be one and the same
instrument
[Signature page follows]

-33-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF AND INTENDING TO BE LEGALLY BOUND, each of the parties
hereto has caused this Agreement to be duly executed and delivered under seal,
by its authorized officers or individually, on the date first written above.

            DOLLAR FINANCIAL GROUP, INC.
      /s/ Randy Underwood     Randy Underwood      Executive Vice President and
Chief Financial Officer     

            DFC GLOBAL CORP.
      /s/ Randy Underwood     Randy Underwood      Executive Vice President and
Chief Financial Officer     

            /s/ Jeffrey A. Weiss     Jeffrey A. Weiss   

-34-



--------------------------------------------------------------------------------



 



EXHIBIT A
FORM OF EXECUTIVE RELEASE
This Release (the “Release”) is entered into by Jeffrey A. Weiss as of the date
written below (“Executive”).
     Section 1. Termination of Employment. Pursuant to Section 5 of the
employment agreement among Dollar Financial Group, Inc., a New York corporation
(together with its successors and assigns, “DFG”), Dollar Financial Corporation
(together with its successors and assigns, “DFC”), a Delaware corporation, and
Executive dated as of September 7, 2011 (the “Employment Agreement”),
Executive’s employment has been terminated without Cause, for Good Reason, upon
Retirement, Delayed Retirement or Disability (as all terms are defined in the
Employment Agreement).
     Section 2. Release. (a) In consideration of the payments set forth in the
Employment Agreement and other good and valuable consideration, Executive, on
his own behalf and on behalf of his spouse, heirs, estate, executors,
administrators, successors and assigns (collectively, “Releasors”), hereby
fully, irrevocably and unconditionally releases, waives, discharges and gives up
any and all claims which Executive has or may have against DFG and DFC and their
respective parent, subsidiaries, affiliates and divisions (collectively, the
“Company”), and their respective representatives, officers, directors,
employees, agents, successors and assigns (collectively, “Releasees”) relating
to or arising out of Executive’s employment and/or the termination of such
employment. This releases Releasees from any and all actions, demands, causes of
action, suits, rights, and/or claims whatsoever for any and all payments and
benefits, debts, sums of money, wages, salary, vacation pay, sick pay, legal
fees, damages, including damages for pain and suffering and emotional harm,
arising out of any promise, agreement, contract, common law, the laws, statutes,
and/or regulations of the State of New York or Delaware, or any other state and
the United States, including, but not limited to, federal and state wage and
hour laws, federal and state whistleblower laws, Title VII of the Civil Rights
Act of 1964, the Equal Pay Act, the Americans with Disabilities Act, the Family
and Medical Leave Act, the Employment Retirement Income Security Act, the Fair
Labor Standards Act or OSHA, as each may be amended from time to time, relating
to or arising out of Executive’s employment and/or termination of such
employment. This Release releases all such claims up to the date of execution
and delivery of this Agreement by Executive. Notwithstanding anything herein,
Executive does not waive or release claims with respect to (i) any right to
enforce this Release or Section 5 of the Employment Agreement, (ii) any rights
to indemnification that Executive may have under the Certificate of
Incorporation, By Laws or equivalent governing documents of DFG, DFC or any
affiliate or any indemnification agreement between Executive and DFG, DFC or any
of their affiliates, (iii) any right to be advanced expenses and any rights to
insurance coverage under any directors’ and officers’ liability insurance
policies maintained by DFG, DFC or any of their affiliates for the benefit of
their respective directors and officers, including Executive, in accordance with
the terms of such policies, if any, (iv) any vested rights to receive any
benefit under any other DFG’s, DFC’s or any of their affiliates’ plans,
policies, arrangements or other agreements in which the Executive participated
prior to termination, or (v)

-35-



--------------------------------------------------------------------------------



 



Executive’s rights as a shareholder of DFG, DFC or any of their affiliates.
Nothing in this Release shall preclude Executive from (a) participating in any
manner in an investigation, hearing or proceeding conducted by the Equal
Employment Opportunity Commission, but Executive hereby waives any and all
rights to recover under, or by virtue of, any such investigation, hearing or
proceeding or (b) exercising Executive’s rights under Section 601-608 of the
Employee Retirement Income Security Act of 1974, as amended, popularly known as
COBRA. For the avoidance of doubt, the Executive is not waiving any rights to
enforce his rights under Sections 6 through 26 of the Employment Agreement.
     (b) The release of any claims against individuals, representatives or
agents shall be limited to claims relating to such individual’s,
representative’s or agent’s work in any capacity for DFG, DFC or their
successors, assigns, parent or affiliates.
     Section 3. Construction of Release. In the event that one or more of the
provisions contained in this Release shall for any reason be held unenforceable
in any respect under the law of any state of the United States, such
unenforceability shall not affect any other provision of this Release, but this
Release shall then be construed as if such unenforceable provision or provisions
had never been contained herein. This Release shall be governed under the laws
of the Commonwealth of Pennsylvania, without reference to choice of law
principles and the state and federal courts of the Commonwealth of Pennsylvania
shall be the sole jurisdiction in which to resolve any disputes arising out of
this Release.
     Section 4. Opportunity for Review. EXECUTIVE ACKNOWLEDGES THAT EXECUTIVE
HAS READ AND FULLY UNDERSTANDS THIS RELEASE AND REPRESENTS THAT PRIOR TO SIGNING
THIS RELEASE EXECUTIVE HAS BEEN ADVISED TO, AND HAS HAD AN OPPORTUNITY TO,
CONSULT EXECUTIVE’S COUNSEL WITH RESPECT TO THIS RELEASE AND EXECUTIVE GIVES IT
FREELY AND VOLUNTARILY. EXECUTIVE UNDERSTANDS THAT EXECUTIVE HAS BEEN GIVEN AT
LEAST TWENTY-ONE (21) DAYS TO REVIEW THIS RELEASE BEFORE SIGNING IT. EXECUTIVE
FURTHER ACKNOWLEDGES THAT HE IS ENTERING INTO THIS RELEASE, FREELY, KNOWINGLY,
AND VOLUNTARILY, WITH A FULL UNDERSTANDING OF ITS TERMS. EXECUTIVE ALSO
ACKNOWLEDGES THAT HE SHALL HAVE 7 DAYS FROM THE DATE HE SIGNS THIS RELEASE TO
REVOKE THE RELEASE BY NOTIFYING DFC’s GENERAL COUNSEL IN WRITING.
     IN WITNESS WHEREOF AND INTENDING TO BE LEGALLY BOUND, Executive has signed
this Release as of the date written below.

                  Jeffrey A. Weiss            Date:     

-36-



--------------------------------------------------------------------------------



 



         

EXHIBIT B

FORM OF COMPANY RELEASE
This Release (the “Release”) is entered into by Dollar Financial Group, Inc., a
New York corporation (together with its successors and assigns, “DFG”) and
Dollar Financial Corporation (together with its successors and assigns, “DFC”),
a Delaware corporation, as of the date written below and releases Jeffrey A.
Weiss (“Executive”).
     Section 1. Termination of Employment. Pursuant to Section 5 of the
employment agreement among DFG, DFC and the Executive dated as of September 7,
2011 (the “Employment Agreement”), Executive’s employment has been terminated
without Cause, for Good Reason, upon Retirement, Delayed Retirement or
Disability (as all terms are defined in the Employment Agreement).
     Section 2. Release. In consideration of the Executive’s release of claims
against DFG, DFC, their affiliates and related parties, and other good and
valuable consideration, DFG and DFC, on their own behalf and on behalf of their
respective subsidiaries and divisions (collectively, the “Company”), hereby
fully, irrevocably and unconditionally releases, waives, discharges and gives up
any and all claims which the Company has or may have against the Executive or
his spouse, dependents, heirs, agents, estate, executors, administrators,
successors and assigns relating to or arising out of Executive’s employment
and/or the termination of such employment. This Release releases Executive and
his spouse, dependents, heirs, agents, estate, executors, administrators,
successors and assigns from any and all actions, demands, causes of action,
suits, rights, and/or claims whatsoever for any and all payments and benefits,
debts, sums of money, arising out of any promise, agreement, contract, common
law, the laws, statutes, and/or regulations of the State of New York or
Delaware, or any other state and the United States, including any claim for
breach of fiduciary duty. This Release releases all such claims up to the date
of execution and delivery of this Agreement by DFG and DFC. Notwithstanding
anything herein, the Company does not waive or release claims with respect to
any right to enforce this Release or Sections 7 through 26 of the Employment
Agreement, or any claim, demand, obligation, or cause of action that is based on
any fraudulent act by the Executive, the Executive’s willful misconduct, or on
facts or claims unknown to the Company on or prior to the date of this Release.
A fact or claim shall not be deemed to be unknown by the Company if any officer
or director as of the date of this Release (other than the Executive) knows, or
reasonably should have known, of such fact or claim.
     Section 2. Construction of Release. In the event that one or more of the
provisions contained in this Release shall for any reason be held unenforceable
in any respect under the law of any state of the United States, such
unenforceability shall not affect any other provision of this Release, but this
Release shall then be construed as if such unenforceable provision or provisions
had never been contained herein. This Release shall be governed under the laws
of the Commonwealth of Pennsylvania, without reference to choice of law
principles and the state and federal courts of the Commonwealth of Pennsylvania
shall be the sole jurisdiction in which to resolve any disputes arising out of
this Release.





--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF AND INTENDING TO BE LEGALLY BOUND, DFG and DFC have
signed this Release as of the date written below.

            DOLLAR FINANCIAL GROUP, INC.
            Name:         Title:               Date:        

            DFC GLOBAL CORP.
            Name:         Title:               Date:        

38